                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GREGORY MALLEY,                                    Case No. 20-cv-01925-SVK
                                   8                   Plaintiff,
                                                                                           ORDER FOR REASSIGNMENT
                                   9            v.

                                  10    SAN JOSE MIDTOWN DEVELOPMENT
                                        LLC, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 19, 2020, Plaintiff filed a motion for a temporary restraining order. Dkt. 2.

                                  14   Neither party has yet consented to the jurisdiction of a magistrate judge. Due to the time-sensitive

                                  15   nature of Plaintiff’s filing, the Court ORDERS the case reassigned to a district judge.

                                  16          SO ORDERED.

                                  17   Dated: March 19, 2020

                                  18
                                  19
                                                                                                   SUSAN VAN KEULEN
                                  20                                                               United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
